TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED OCTOBER 14, 2014



                                     NO. 03-14-00337-CV


                       Texas Farmers Insurance Company, Appellant

                                               v.

      The Attorney General of Texas and The Commissioner of Insurance, Appellees




         APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
   DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on May 2, 2014. Texas Farmers

Insurance Company has filed a motion to dismiss the appeal, and having considered the motion,

the Court agrees that the motion should be granted. Therefore, the Court grants the motion and

dismisses the appeal. Each party shall bear their own costs relating to this appeal, both in this

Court and in the court below.